                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PAMELA MYERS ET AL.                         :
                                            :                     CIVIL ACTION
              v.                            :
                                            :                     NO. 09-1738
JANI-KING OF PHILADELPHIA, INC.             :
ET AL.                                      :


                                          ORDER


       AND NOW, this 26th day of August , 2019, upon consideration of Plaintiffs’

Unopposed Motion for Final Class Action Settlement Approval (ECF No. 159), and Plaintiffs’

Unopposed Request for Incentive, Fee, and Expense Awards (ECF No.158), and after a Final

Settlement Hearing held on August 20, 2019, and consistent with the Memorandum filed

herewith, it is ORDERED as follows:

       1.     The following WPCL class is certified under Federal Rules of Civil Procedure

              23(a) and 23(b)(3):

              all individuals who signed contracts with Jani-King of Philadelphia, Inc.; Jani-
              King, Inc.; or Jani-King International, Inc., and performed cleaning services in
              Pennsylvania pursuant to such a contract at any time from March 20, 2006 until
              the present.

       2.     The Settlement Agreement is APPROVED pursuant to Federal Rule of Civil

              Procedure 23(e). The Settlement Agreement is fair, reasonable, and adequate.

       3.     Attorneys’ fees in the amount of $1,233,333.33 are awarded to Class Counsel.

       4.     Costs in the amount of $16,757.37 shall be paid to Class Counsel.
5.   Service awards in the amount of $10,000 shall be paid to each of Named

     Plaintiffs: Darryl Williams, Howard Brooks, and Pamela Myers.

IT IS SO ORDERED.



                                         BY THE COURT:




                                         _______________________
                                         R. BARCLAY SURRICK, J.




                                    2
